Citation Nr: 0941486	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  99-14 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than March 5, 
1998, for the grant of service connection for tinnitus.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.

3.  Entitlement to service connection for a low back 
disorder, to include as secondary to the service connected 
scars of the low back.

4.  Entitlement to service connection for a right foot 
injury.

5.  Entitlement to service connection for a right knee 
disorder.

6.  Entitlement to a compensable evaluation for a neck scar.

7.  Entitlement to a compensable evaluation for low back 
scars.

8.  Entitlement to a compensable evaluation for residuals of 
a left fifth rib fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to 
November 1953.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

The matters were previously before the Board in September 
2003 wherein they were remanded for further development.  In 
September 2007, the Board determined that new and material 
evidence had been received to reopen the claims pertaining to 
the low back and right foot; however, the de novo claims for 
the low back and right foot, as well as the remainder of the 
claims listed on the cover page of the instant decision, were 
once again remanded for further development and adjudication.  
 
The claims have been returned to the Board.  The claims of 
entitlement to compensable disability evaluations for 
residuals of a left fifth rib fracture and scars of the low 
back and neck are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

The Board notes that September 2007 Board decision denied 
claims of entitlement to service connection for right ear 
hearing loss, posttraumatic stress disorder, and bronchial 
asthma.  The decision also determined that new and material 
evidence had been submitted to reopen a claim for a 
psychiatric disorder; however, the de novo claim was also 
denied.  As such, the matters are no longer in appellate 
status.

Please be advised that this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The Veteran did not file his claim of entitlement to 
service connection for tinnitus within one year of discharge 
from service.  He filed his original claim on March 5, 1998, 
and no formal claim for benefits was received prior to that 
date.

3.  In an October 1995 rating decision, the RO denied the 
Veteran's claim of service connection for left ear hearing 
loss.  The Veteran did not timely perfect an appeal to that 
determination and it became final.  

4.  Evidence submitted since the October 1995 denial does not 
bear directly and substantially upon the specific matter 
under consideration and the evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the Veteran's left ear hearing loss claim.

5.  A low back disorder, diagnosed as degenerative joint 
disease (DJD), was incurred during the Veteran's active 
military service. 

6.  A right foot injury was not incurred during the Veteran's 
active military service nor did right ankle DJD manifest in 
the year following separation from said service. 

7.  A right knee disorder was not incurred during the 
Veteran's active military service nor did right knee DJD 
manifest in the year following separation from said service.


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to March 5, 
1998, for a grant of service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.109, 3.157, 3.159, 3.400 (2009); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

2.  The evidence received subsequent to the October 1995 
rating decision is not new and material, and the requirements 
to reopen the claim of entitlement to service connection for 
left ear hearing loss have not been met.  38 U.S.C.A. 
§§ 5108, 7104 (West. 2002); 38 C.F.R. § 3.156 (1998); 
38 C.F.R. §§ 3.102, 3.159 (2009).

3.  The criteria for the establishment of service connection 
for a low back disorder have been met.  38 U.S.C.A. §§ 1101, 
1110, 1154 (a), (b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309  (2009).

4.  The criteria for the establishment of service connection 
for a right foot injury have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1154 (a), (b), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309  (2009).

5.  The criteria for the establishment of service connection 
for a right knee disorder have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1154 (a), (b), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309  (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  Earlier Effective Date for Tinnitus

The Veteran has contended that he is entitled to an effective 
date earlier than March 5, 1998, for the grant of service 
connection for tinnitus.  Specifically, he contends that the 
grant of service connection should be effective as early as 
1993, presumably when he first filed a claim for left ear 
hearing loss.  See notice of disagreement received in 
December 1998.  

When an original claim is received within one year after 
separation from service, disability compensation is awarded 
for direct service connection on the day following separation 
from active service or date entitlement arose; otherwise, the 
effective date of service connection is the date of receipt 
of claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110: 38 C.F.R. § 3.400(b)(2).  

While the Veteran has argued that the effective date for the 
grant of service connection should be as early as 1993, the 
date is inconsistent with rules and regulations concerning 
effective dates for award of compensation.  In the instant 
case, the Veteran separated from service in November 1953.  
He filed his original claim for service connection for left 
ear hearing loss on March 5, 1998, outside the one-year time 
frame from separation from service.  The Veteran actually 
filed his claim for tinnitus on March 13, 1998.  See VA Form 
21-4138, Statement in Support of Claim.  

The Veteran has been awarded service connection for tinnitus 
effective from March 5, 1998.  The RO construed this as the 
date of his original claim and presumably considered the 
March 13, 1998, statement as a clarification of the benefits 
sought.  Regardless, there is no harm to the Veteran in 
construing an earlier date of claim (the 5th as opposed to 
the 13th) as the commencement of payment for benefits is the 
first day of the calendar month following the month in which 
the award became effective or April 1998 in the instant case.  
38 U.S.C.A. § 5111.  There is no legal basis for awarding an 
effective date for service connection for tinnitus prior to 
the date of the claim.  38 U.S.C.A. § 5110: 38 C.F.R. 
§ 3.400(b)(2).  

The record does not contain evidence of the Veteran having 
filed a claim for tinnitus prior to March 5, 1998, to include 
in 1993.  Though the Veteran filed a claim for left ear 
hearing loss in December 1993, which was denied in October 
1995, there were no further statements from the Veteran 
clarifying the benefits sought or seeking service connection 
for any additional disability like tinnitus.  

Finally, while May 1993 and November 1994 reports of VA 
examination contained reports of constant tinnitus, the 
Veteran did not subsequently file a formal claim for benefits 
within the prescribed time period.  See Servello v. 
Derwinski, 3 Vet. App. 196 (1992) [the Board must look at any 
communication that can be interpreted as a claim, formal or 
informal, for VA benefits].  

A report of VA examination or hospitalization will be 
accepted as the date of receipt of an informal claim for 
benefits when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospitalization.  38 C.F.R. § 3.157(b)(1).  Such 
is not the case in the instant matter.

The Veteran does not satisfy the threshold legal eligibility 
requirements for an earlier effective date sought in this 
appeal.  Entitlement to an effective date earlier than March 
5, 1998, for the grant of service connection for tinnitus is 
precluded as a matter of law.   See 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2009); see also Sabonis v. Brown, 6 
Vet. App. 426 (1994) (where the law is dispositive, the claim 
should be denied due to a lack of legal merit). 

II.  New and Material Evidence to Reopen a Claim for Left Ear 
Hearing Loss

The Board must address the issue of whether new and material 
evidence has been received since the last final decision, 
because this determines the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For claims filed before 
August 29, 2001, as in the instant case, new and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).   The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The record indicates that in its October 1995 rating 
decision, the RO denied service connection for left ear 
hearing loss on the basis that the Veteran's available 
service treatment records were silent for hearing loss.  The 
RO further found that the evidence of record did not 
establish that left ear sensorineural hearing loss was 
manifested to a compensable degree within one one year of the 
Veteran's discharge from service.  The Veteran did not 
perfect a timely appeal of that determination and it became 
final.  38 C.F.R. § 20.302(b).

Of record at the time of the October 1995 rating decision was 
the Veteran's November 1953 separation medical examination 
which showed the Veteran's ears were normal.  The Veteran 
scored a 15/15 bilaterally on the whispered and spoken voice 
tests.  A November 1979 VA examination was negative for any 
complaints of left ear hearing loss.  VA outpatient treatment 
records dated between 1985 and 1990, as well as a November 
1987 medical certificate from Dr. AHS, were similarly 
negative. 

A January 1992 VA outpatient treatment record noted normal 
hearing up to 1,000 Hertz and mild to progressively severe 
sensorineural hearing loss in the left ear thereafter.  This 
was confirmed in a May 1993 report of VA examination.  The 
Veteran indicated in the November 1994 report of VA 
examination that it was of a three year duration in the left 
ear.  The Veteran reported that he was exposed to noise from 
a grenade explosion in 1952.  No nexus opinions were provided 
in either 1993 or 1994.

Evidence submitted subsequent to the October 1995 rating 
decision includes private medical records from Dr. JJPR, 
which note the Veteran was deaf in his left ear.  In a June 
1998 report of VA examination, the Veteran again reported 
exposure to noise from a grenade explosion in 1952.  He was 
diagnosed with left ear sensorineural hearing loss.  A July 
1998 audiological evaluation confirmed mild progressing to 
severe sensorineural hearing loss from 500 to 4,000 Hertz.  
Nexus opinions were not provided.  


A May 1999 evaluation form from Dr. M.E. G-D. shows the 
Veteran had bilateral noise induced hearing loss; however, 
the notation did not specifically indicate the source of 
noise, i.e. service or post-service exposure.  Records from 
Dr. AGN show continued left ear hearing loss. 

Essentially, the evidence submitted since the last final 
denial does nothing but reiterate the Veteran's prior 
contentions-that he incurred left ear hearing loss as a 
result of acoustic trauma from a grenade explosion in 
service.  As such, the evidence received since 1995 is 
duplicative or cumulative of that on file prior to the last 
final RO decision of that year.  

As noted previously, the RO determined in October 1995 that 
left ear hearing loss was not shown in service nor did it 
manifest to a compensable degree within the year following 
the Veteran's discharge from active duty service.  The 
"new" evidence is new, in that it was not previously of 
record.  However, to the extent that the evidence of record 
received since the prior final decision could be deemed new, 
it is not relevant and probative with respect to the crucial 
matter, i.e., left ear hearing loss shown in service or 
manifested in the year following discharge from active duty 
service.  The Board would additionally note there is no 
evidence of record that supports that left ear hearing loss 
resulting from acoustic trauma in the active military 
service.  
  
Consequently, any "new" evidence is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Thus, new and material has not been submitted, 
and there is no basis upon which to reopen the previously 
denied claim of entitlement to service connection for left 
ear hearing loss.   See 38 C.F.R. § 3.156(a)  (1998).  

III.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and  arthritis becomes 
manifest to a degree of at least 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

A.  Low Back Disorder

The Veteran contends that he is entitled to service 
connection for a low back disorder.  Specifically, he asserts 
that he injured his back during a 1952 grenade explosion.

At the outset, the Board notes that most of the Veteran's 
service medical records were apparently destroyed in a fire 
at the National Personnel Records Center (NPRC) in St. Louis, 
Missouri, in 1973.  The United States Court of Appeals for 
Veteran's Claims (Court) has held that in cases where records 
once in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  


Having considered all the evidence of record and affording 
the Veteran all reasonable doubt, the Board finds that 
service connection for a low back disorder is warranted.  As 
service connection is granted on a direct causation basis, 
the Board need not reach whether entitlement is warranted 
secondary to the service connected scars of the low back.  
38 C.F.R. § 3.310.

In the instant case, the Veteran engaged in combat with the 
enemy and thus, VA must accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardship of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  38 U.S.C.A.  § 1154(b).  

The Veteran's DD-214 reveals that for his service in Korea, 
he was awarded the Korean Service Medal with two Bronze 
stars.  The claims folder also contains a copy of a citation, 
dated in March 1989, for the Purple Heart awarded to the 
Veteran for wounds received in action on September 26, 1952.  
A telegram dated in October 1952 shows the Veteran's uncle 
was notified that the Veteran received a chest injury in 1952 
and was hospitalized for his injuries.  

The only available service treatment record, the November 
1953 separation examination, was negative for a back 
disorder.  However, records from the Office of the Surgeon 
General (SGO records) reveal that on September 26, 1952, the 
Veteran was hospitalized for a contusion to the thorax and 
sprain of the abdomen, abdominal wall, pelvis, and back 
generally.  The SGO records indicate that the Veteran's 
vehicle struck a land mine. 

At this juncture, the Board notes that service connection is 
already in effect for scars of the low back.  Post-service, a 
November 1979 report of VA examination contained an x-ray 
which showed minimal osteoarthritis of the lumbar spine.  
Since then the Veteran has been variously diagnosed with 
spondylotic changes of the lumbar spine, lumbar 
radiculopathy, DJD, and spinal stenosis.   

In October 1998, the VA examiner opined that 
spondyloarthritic changes from T11 to L5 and lumbar 
paravertebral myositis was not related to the injury in 
service.  The examiner noted that the separation examination 
was silent towards a low back complaint or condition, that 
there was no evidence in the claims folder of treatment of a 
low back condition between 1953 and 1990, that the Veteran 
had reported to him that he had had a low back injury on the 
job for which he had sought workers' compensation, and that 
the April 1991 rating decision had mentioned the GSO record 
described above, but that there was no hospital summary 
available in the claims folder for the examiner to check for 
back injuries. 

In contrast, the July 2009 VA examiner opined that lumbar DJD 
was at least as likely as not related to the Veteran's 
military service.  The examiner reasoned that SGO records 
showed the Veteran was hospitalized with a contusion to the 
thorax, sprain of the abdomen, abdominal wall, pelvis, and 
back due to fragments from a land mine.  The examiner noted 
the Veteran was awarded the Purple Heart and that although 
there was no progress notes found alluding to a low back 
condition, the SGO records indicate a contusion to the back.

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The 
mandate to accord the benefit of the doubt is triggered when 
the evidence has reached such a stage of balance.  In this 
matter, the Board is of the opinion that this point has been 
attained.  

Since the Veteran seeks service connection for a disability 
consistent with the circumstances of his service, the Board 
finds that the weight of such evidence (the 1998 and 2009 VA 
opinions) is in approximate balance and will grant service 
connection for a low back disorder.  38 U.S.C.A §§ 1154(a), 
(b), 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

B.  Right Foot and Knee Disorders

The Veteran contends that he is entitled to service 
connection for right foot and knee disorders.  Specifically, 
he asserts that he also sustained injuries to the right foot 
and knee during a grenade explosion in 1952.

As noted previously, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule as most of the 
Veteran's service medical records were apparently destroyed 
in a fire at the NPRC.   See O'Hare, 1 Vet. App. at 367.  
Having considered all the evidence of record and affording 
the Veteran all reasonable doubt, the Board finds that 
service connection for right foot and knee disorders is not 
warranted.  

In this regard, while the Veteran is afforded the combat 
presumptions noted above, the Board does not find that the 
evidence of record is consistent with the Veteran having 
sustained injuries to his right foot and knee in 1952.  The 
SGO records make no mention of any injury to the Veteran's 
right foot or knee during the land mine explosion in 1952.  
The November 1953 separation examination is similarly 
negative.

Post-service, the first objective evidence pertaining to the 
right foot and knee is dated in 1987.  An October 1987 right 
heel x-ray revealed spurs, but was otherwise negative.  A 
November 1987 entry from Dr. AHS noted the Veteran had 
sequelae of a fracture to the right knee; however, there was 
no accompanying radiographic evidence of such.  A March 1998 
entry from Dr. JJPR indicates the Veteran reported a right 
ankle fracture in Korea in 1952.  Again, this was without 
supporting radiographic evidence. 

The Veteran was first diagnosed with osteoarthritis of the 
right knee and ankle in February 1998 by Dr. JJPR, which is 
clearly outside the one-year presumptive period for 
arthritis.  38 C.F.R. §§  3.307, 3.309.  Physical therapy 
notes dated in 2005 show continued treatment for right knee 
osteoarthritis. 

In short, neither a right knee or foot disability was shown 
in service or for years thereafter.  Looking at documented 
diagnoses in the claims file, there is a 34-year evidentiary 
gap in this case between the Veteran's period of active 
service and the earliest objective medical evidence of right 
heel spurs.  There is a 45-year evidentiary gap with respect 
to right knee and ankle arthritis.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

The Board notes that the absence of evidence constitutes 
negative evidence against the claims because it tends to 
disprove that either a right foot or knee disorder was the 
result of military service between 34 and 45 years earlier.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  

As right foot and knee disorders were not shown during 
service or for years thereafter, service connection can only 
be granted if there is some medical evidence linking the 
current condition to service.  Here, there is no such medical 
evidence. 

The July 2009 VA examiner opined that right knee and ankle 
DJD were not likely related to the Veteran's military 
service.  The examiner reasoned that there was no evidence to 
support that the Veteran had any right knee, ankle, or foot 
trauma during military service, the presumptive period 
following discharge from service, or for approximately 38 
years after discharge from service. 

While the Veteran contends that right knee and foot/ankle 
disorders have been present since his period of active 
military service and related thereto, his statements do not 
constitute competent evidence of a medical opinion regarding 
the cause or etiology.  He is not a medical professional and 
his statements as to specific medical diagnoses or an 
etiology for a diagnosed condition do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The Board is cognizant that the Veteran maintains that he has 
had problems with his right knee and foot since service, and 
that the Veteran is competent to report his symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also 
acknowledges the lay statements submitted in 1993 which 
indicate the Veteran sustained an injury to his right foot in 
1952.  Competency, however, must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence.   See Rucker v. Brown, 
10 Vet. App. 67, 74 (1997).  The Board can not give great 
weight and credibility to the Veteran's account (or lay 
statements) in light of the evidence that right heel spurs 
and arthritis of the right knee and ankle was not objectively 
demonstrated until 34 years (45 years for arthritis) after 
the Veteran's separation from service, and has not been shown 
to be related thereto.  

The Board can only conclude that the preponderance of the 
evidence is against claims for service connection for a right 
foot injury and right knee disorder, and the appeals must 
therefore be denied.  The evidence is not in relative 
equipoise.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   

IV.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Further, the United States Court of Appeals for Veteran's 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim, and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to service connection.  In that 
regard, the Court noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  


The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

The Veteran filed his claims prior to the enactment of the 
VCAA.  Thereafter, the VA complied with notification 
responsibilities in regards to the Veteran's claims in 
correspondence sent to the Veteran in September 2001, August 
2005, and November 2007.  These letters notified the Veteran 
of VA's responsibilities in obtaining information to assist 
the Veteran in completing his various claims and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims.  Notice pursuant to the Dingess 
decision was sent in March 2006.  

The Board would note that the issue concerning tinnitus 
arises from the Veteran's disagreement with the effective 
date assigned following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

The Board remanded the matters for further development and 
adjudication in September 2003 and September 2007.  A 
November 2007 letter was sent pursuant to Remand instructions 
from the Board, which notably included notice pertaining to 
the evidence necessary to support claims for an earlier 
effective date and service connection.  The November 2007 
letter additionally notified the Veteran that his claim for 
left ear hearing loss was previously denied in October 1995 
and the reasons for the prior denial.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's separation medical examination dated in 1953, post-
service VA and private medical records, a copy of an award of 
the Purple Heart, reports of VA examination, and lay 
statements.  The Veteran has not identified any other 
evidence which has not been obtained.

As noted, most of the Veteran's service treatment records are 
not on file and were apparently destroyed in a fire at the 
NPRC in St. Louis, Missouri, in 1973.  However, the November 
1953 separation report of medical examination is of record.  
Any further attempts to locate outstanding service treatment 
record would be futile.  38 C.F.R. § 3.159(c)(2).

The Social Security Administration (SSA) has notified the RO 
that Veteran was denied disability compensation benefits many 
years ago and the file has been destroyed.  Any further 
attempts to obtain SSA records would also be futile.  Id.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998). 


ORDER

Entitlement to an effective date earlier than March 5, 1998, 
for the grant of service connection for tinnitus is denied.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for left ear 
hearing loss; the appeal is denied.

Entitlement to service connection for a low back disorder, 
diagnosed as DJD, is granted subject to the controlling 
regulations governing monetary awards.  

Entitlement to service connection for a right foot injury is 
denied.

Entitlement to service connection for a right knee disorder 
is denied.


REMAND

The Veteran has also filed claims of entitlement to 
compensable disability evaluations for a fracture of the left 
fifth rib and scars of the neck and low back.  A 
determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

The claims must be remanded for new VA examinations.  In the 
Veteran's September 2009 Post-Remand Brief, the Veteran's 
representative noted that the last VA examination of record 
for any of the claimed disorders is dated in 1998 and 
referred to case law concerning when an examination must be 
provided.  The Board can not ascertain to what extent the 
disabilities have increased in severity, if at all, without a 
new VA examination.  The Board is not free to substitute its 
own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Further, where there is evidence of a material change in the 
Veteran's condition or when the Veteran asserts that the 
service-connected disabilities in question have undergone an 
increase in severity since the time of his last VA 
examinations, the prior VA examination reports may be 
inadequate for rating purposes and a new VA examination is 
required.  38 C.F.R. § 3.327(a); See Snuffer v. Gober, 10 
Vet. App. 400, 402-03 (1997).  

With regard to the claims for scars of the neck and low back, 
the Board would additionally note that during the pendency of 
these claims, the rating criteria for evaluating skin 
disorders was amended, effective from August 30, 2002.  See 
67 Fed. Reg. 147, 49590-49599 (July 31, 2002). The Board 
finds that the June 1998 VA examination is inadequate for 
evaluating the Veteran's current level of impairment, as it 
does not address the new skin criteria.  38 C.F.R. § 4.70.  
Also, on September 23, 2008, VA amended the criteria for 
evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008). 
The amendments are only effective, however, for claims filed 
on or after October 23, 2008, although a claimant may request 
consideration under the amended criteria.  

Finally, any ongoing VA medical records pertinent to the 
issues should also be obtained.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

This case must be REMANDED to fairly adjudicate the Veteran's 
claims.  The RO is directed to the specific development 
instructions delineated in the numbered paragraphs below.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should give the Veteran 
another opportunity to present 
information and/or evidence pertinent to 
the claims on appeal.  The RO should also 
attempt to obtain copies of all 
outstanding pertinent VA outpatient 
treatment records of the Veteran from the 
San Juan VA Medical Center (VAMC).  All 
information, which is not duplicative of 
evidence already received, should be 
associated with the claims file.  All 
requests for records and their responses 
should be clearly delineated in the 
claims folder.

2.  After the receipt of any additional 
medical records requested in accordance 
with this remand, the RO should schedule 
an appropriate VA examination to 
ascertain the current nature and severity 
of the Veteran's service connected scars 
of the low back and neck.  The Veteran's 
claims folder must be available to, and 
reviewed by, the examiner in conjunction 
with the examination.  The examiner 
should indicate that the claims folder 
was reviewed.  The examiner should 
provide the measurements of the scars and 
indicate whether they are deep, 
superficial, painful, unstable, and 
either cause or not cause limited motion.  
With regard to the scar of the neck, the 
examiner should note whether there is 
visible or palpable tissue loss or 
whether there is any of the 
characteristics of disfigurement: (1) 
scar 5 or more inches (13 or more cm. in 
length); (2) scar at least one-quarter 
inch (0.6 cm.) wide at widest part; (3) 
surface contour of scar elevated or 
depressed on palpation; (4) scar adherent 
to underlying tissue; (5) skin hypo-or 
hyper- pigmented in an area exceeding six 
square inches (39 sq. cm.); (6) skin 
texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding 
six square inches (39 sq. cm.); (7) 
underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); 
or (8) skin indurated and inflexible in 
an area exceeding six square inches (39 
sq. cm.).  The examiner is asked to take 
into consideration unretouched color 
photographs when evaluating under these 
criteria.  Please request that the 
examiner provide all rationale for any 
opinions expressed.

3.  After the receipt of any additional 
medical records requested in accordance 
with this remand, the RO should schedule 
an appropriate VA examination  to 
ascertain the current nature and severity 
of the residuals of a left fifth rib 
fracture.  The Veteran's claims folder 
must be available to, and reviewed by, 
the examiner in conjunction with the 
examination.  The examiner should 
indicate that the claims folder was 
reviewed.  The examiner should also 
identify any objective evidence of pain 
and assess the extent of any pain, and 
comment on the extent of any 
incoordination, weakened movement and 
excess fatigability on use.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
of functional ability on repeated use or 
flare-ups (if the Veteran describes 
flare-ups).  All indicated studies should 
be performed, to include any x-ray 
studies.  Please request that the 
examiner provide all rationale for any 
opinions expressed.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If an examination 
is not accomplished because the Veteran 
fails to report for examination, a copy 
of all notifications, including the 
address where the notice was sent, must 
be associated with the claims folder.  
The Veteran is to be advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his  claims.  38 C.F.R. 
§ 3.655. 

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case.  
Adjudication of the claims for 
compensable evaluations should include 
specific consideration of whether a 
"staged rating" (assignment of different 
ratings for distinct periods of time, 
based on the facts found) is appropriate.  
Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Veteran should be afforded 
an appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


